CARAWAY, J.
|,Alliance Holdings LLC (“Alliance”) instituted- this suit to quiet its 2001 tax title against defendants Johnny Antwine (“Ant-wine”), Shylonda Antwine, and Claude Dance Jr. In an amended petition, Alliance raised an alternative cause of action against Antwine for the amount of the property taxes paid by Alliance, as well as redemption interest from July 15, 2010, until paid, reasonable attorney’s fees, and all costs of court. On October 3, 2012, Alliance and Antwine filed a joint stipulation of facts and evidence, including the amount of taxes paid by Alliance, totaling $22,699.60, exclusive of redemption interest. After trial, a money judgment was rendered in favor of Alliance on December 20, 2012, in the amount of $42,891.62, together with redemption interest of one percent per month until paid and all costs of court. The judgment was signed by counsel for both Antwine and Alliance on December 20, 2012. Antwine, in proper person, filed a motion for new trial on January 8, 2013, and a hearing was set for September 4, 2013, at which time the motion was denied. On October 25, 2013, Antwine filed this appeal.
Alliance contends that Antwine’s motion for new trial was untimely. The notice of judgment was mailed by the Caddo Parish clerk of court on December 21, 2012. La. C.C.P. art. 4907 allows a seven-day delay for applying for a new trial, which begins to run on the day after the clerk has mailed, or the sheriff has served, the notice of judgment. This would have required the motion for new trial to have been filed on or before January 7, 2013. The motion was filed on January 8, 2013.
12Alternatively, Antwine had only 60 days to file his notice of appeal, beginning on the date the notice of judgment was mailed by the clerk. Antwine’s appeal was filed on October 25, 2013, well beyond the 60-day period.
Accordingly, the motion for appeal being untimely filed, we dismiss the appeal. Costs of appeal are assessed to appellant.